Lochrane, Chief Justice,
concurring.
I have some doubt in this case as to the ruling of the Court construing the Act of 1869. That Act declares “ that from and after the passage of this Act, in all civil cases founded on contract, where there is an issuable defense, and where the defendant does not reside in the county in which suit is pending, it shall and may be lawful for the agent or attorney at law of such defendant to make oath to the plea, and the same shall be as good and sufficient as if made by the defendant himself.”
The Constitution, section 5174, declares “ the Court shall render judgment without the verdict of a jury in all civil *436cases founded on contract when an issuable defense is not filed on oath.”
The question is, whether the limitation in the Constitution applies to the Judge rendering judgment without a jury, or applies to the character of the issuable defense by limiting such defense to be a defense to the merits.
It strikes me that the limitation is on the Court. The language is, in any case, founded on contract, when no issuable defense has been filed on oath the Court will render judgment without a jury, just as if it say, in cases where an issuable defense is filed the Court will not render judgment without the intervention of a jury.
The only question, therefore, is: Is a plea to the jurisdiction an issuable defense ? No doubt about its being so. If it is, the Court cannot give judgment, and if it is an attorney may swear to it by the Act of 1869; for the Act is, where there is an issuable defense the attorney may swear to it.
But the construction placed upon the Constitution is, that it means an issuable defense to the contract; in other words, a plea to the merits, and an attorney, by the Act of 1869, may swear only to this “ issuable defense.”
It is not without doubt in my mind but that the issuable defense, contemplated by the Constitution, is any issuable defense which, when filed and verified, prevents the Courts rendering judgment, and the Act of 1869 authorizes the verification, by an attorney, of “ an issuable defense.” That a plea to the jurisdiction being a plea required by law to be pleaded in person, may, by this fact, not come within the spirit of the Constitution, strikes my mind with reasoning force, and, for this reason, while a plea to the jurisdiction is an issuable defense, and while attorneys may verify issuable defenses, and they have the same force as if done by the defendant in person by the Act of 1869; still, as this Court has decided it not to apply to cases of pleas to the jurisdiction, I concur in the judgment.